office_of_chief_counsel internal_revenue_service memorandum cc ita b01 -------------- posts-128556-02 uilc date january number release date to edward j laubach jr senior attorney small_business self-employed from andrew m irving subject senior counsel income_tax accounting ------------------------------ this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend x ----------------------------- equipment --------------------- a ---------- dollar_figureb --------- dollar_figurec --------- dollar_figured ----- dollar_figuree ----- year ------- year ------- year ------- posts-128556-02 year ------- year ------- issue sec_1 whether investors can claim a theft or other loss on their investment in x’s equipment alternatively is a bad_debt deduction available when are the investors entitled to claim a deduction conclusion sec_1 we agree with your conclusion that investors cannot claim a theft_loss on their investment in x’s equipment the facts do not indicate that a theft occurred the loss may be deductible as a capital_loss under sec_165 of the internal_revenue_code however if you conclude that the investors did not acquire ownership in the equipment and that the purported sale-leaseback transaction was in substance a lending transaction the potential deduction allowable to the investors would be a nonbusiness_bad_debt under sec_166 whether the loss is deductible under sec_165 or sec_166 we agree with your conclusion that investors who elected to receive stock and possible cash under the plan_of_reorganization cannot take a deduction under either provision until there is no reasonable_prospect_of_recovery a deduction would be allowable for investors who elected to receive a nominal amount in the bankruptcy proceeding facts x is a corporation engaged in the business of operating equipment x’s equipment is kept available for the convenience of customers at numerous locations across the united_states x charges a small fee for_the_use_of its equipment and therefore relies on significant volume of usage x began selling equipment to investors and leasing it back in year x entered approximately a equipment sale-leaseback contracts during year through year typically equipment was sold to investors for a purchase_price of dollar_figureb to dollar_figurec with an attendant lease agreement providing for monthly payments of dollar_figured to dollar_figuree the lease agreement identified the specific equipment transferred the typical term wa sec_5 years with a 5-year renewal at the end of the lease_term the buyer had the option to resell the equipment to x for the original purchase_price the buyer could also receive a full refund of its investment during the term upon notice to x x retained responsibility for and control_over the equipment’s operation as well as the risk of loss in most instances x’s costs of operating the equipment including its obligations under the leases exceeded the amounts generated from the operation of the equipment in some cases lease payments were made with the proceeds of current sales of equipment x filed for chapter bankruptcy in year in addition federal and state posts-128556-02 securities regulators have commenced proceedings against principals of x for selling unregistered securities in year the bankruptcy court confirmed a plan_of_reorganization for x under this plan x agreed to purchase the equipment from investors in exchange for stock of x investors would also be entitled to receive payments from a litigation trust established to distribute the proceeds of various pending lawsuits an investor could also opt to reduce his or her claim to dollar_figure which would be received in full settlement of all claims against x and was to be paid outside of the bankruptcy proceeding the effective date of the plan was in late year we understand that your office takes the position that the purchase and leaseback of the equipment was in substance a loan further it is our understanding that the investors are cash_method individuals were not engaged in a trade_or_business involving the use of equipment or the lending of money paid the purchase_price of the equipment in cash and for the most part did so with the intent of making an economic profit from the arrangement law and analysis based on your findings it appears that investors in x’s equipment are or may be entitled to a deduction of some kind at some point depending upon whether the transaction is recast the issues concern the nature and timing of the deduction if the principals of x fraudulently induced the investors to part with their money no debtor-creditor relation would have been created because the principals lacked the intent to repay the borrowed money in this situation the loss would be a theft_loss under c revrul_71_381 1971_2_cb_126 if there was no fraudulent inducement and the form adopted by the parties is respected the loss would arise from a transaction entered into for profit under sec_165 since they were not engaged in a trade_or_business if there was no fraudulent inducement and the transaction is recast as a loan the deduction would be allowed only as a bad_debt under sec_166 sec_166 and sec_165 are mutually exclusive 292_us_182 these possibilities are discussed in more detail below if an investor was not deceived as to the nature of the transaction and entered into it for the tax benefits an argument could be made for disallowing any deduction see eg 88_tc_152 this may apply to particular investors in this case however you have concluded that generally investors had a substantial nontax profit_motive as you note the distinction between a theft_loss under sec_165 and an investment loss under sec_165 matters because sec_165 places limitations on the deductibility of theft and casualty losses posts-128556-02 theft_loss sec_165 of the internal_revenue_code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that in the case of an individual the deduction under sec_165 is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business if such losses arise from fire storm shipwreck or other_casualty or from theft sec_1_165-8 of the income_tax regulations provides that the term theft shall be deemed to include but shall not necessarily be limited to larceny embezzlement and robbery in 232_f2d_107 5th cir the court stated that whether a theft_loss occurs depends upon the law of the jurisdiction where it was sustained and that the exact nature of the crime whether larceny or embezzlement obtaining money under false pretenses swindling or other wrongful deprivation of the property of another is of little importance so long as it amounts to theft the use of new investors’ money to make payments to old investors is the hallmark of a ponzi scheme however we agree that the facts submitted do not support a conclusion that the investors were the victims of a theft there is no indication that x was not a viable business and its emergence from bankruptcy indicates that it was there is no indication that x sold equipment that did not exist there are currently no facts indicating that the principals of x intentionally made false representations to investors in order to induce them into making their investment see revrul_71_381 1971_2_cb_126 investment loss you have concluded that most investors were promised a fixed return on a cash investment and had a motive other than tax_avoidance to invest if the transaction is not recast as a loan then it would appear to lead to a potential loss deduction because the investors are not in the business of leasing telephone equipment the loss would be an investment loss deductible under sec_165 for the same reason the equipment would be a capital_asset in the hands of the investors not a sec_1231 asset see sec_1221 the receipt of consideration however nominal renders a transaction a sale_or_exchange under sec_1222 see 306_us_436 and any loss would therefore be a capital_loss posts-128556-02 bad_debt the foregoing discussion assumes that the transaction in question was a sale_and_leaseback and that the investors acquired the benefits_and_burdens_of_ownership in equipment however you have concluded that this was not the case in most if not all of these transactions and that the transactions in substance were secured loans sec_166 and d provide that a debt is deductible by a taxpayer in the year that it becomes worthless except that a nonbusiness_debt as defined in sec_166 that becomes worthless during the taxable_year is treated as a short-term_capital_loss the amount of the deduction is generally the adjusted_basis of the debt under sec_1011 sec_166 sec_1_166-1 of the regulations provides in part that only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor- creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-5 of the regulations provides generally that if in the case of a taxpayer other than a corporation a nonbusiness_debt becomes wholly worthless within the taxable_year the resulting loss is treated as a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more that year a loss on a nonbusiness_debt is treated as sustained only if and when the debt has become totally worthless and no deduction is allowed for a nonbusiness_debt which is recoverable in part during the taxable_year sec_1_166-5 of the regulations provides in part that for purposes of sec_166 a nonbusiness_debt is any debt other than a debt which is created or acquired in the course of a trade_or_business of the taxpayer in the transaction as you have recast it the investors loaned money to a corporation in exchange for a security_interest evidenced by the lease in equipment since this loan was not proximately related to a trade_or_business of the investors it would be a nonbusiness_bad_debt deductible as a short-term_capital_loss timing sec_1_165-1 provides that a loss is allowed for the year in which the loss is sustained as evidenced by closed and completed transactions and as fixed by identifiable events occurring in that year if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with in addition regardless of the nature of an investor's prior relationship with x arguably once x filed for bankruptcy the relationship became a creditor-debtor relationship by operation of law cf revrul_69_458 1969_2_cb_33 posts-128556-02 respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not the reimbursement will be received a reasonable_prospect_of_recovery will also prevent or postpone a deduction for the worthlessness of a bad_debt under sec_166 see sec_1_166-2 sec_1_166-5 spring city foundry some investors in the present case have suggested that their loss was allowable in year when the chapter bankruptcy was filed we agree that a prospect of recovery existed at that time that would preclude any deduction whether under sec_165 or sec_166 see sec_1_165-1 a the bankruptcy reorganization plan was confirmed in year it provided that investors would receive stock in the reorganized x and would participate in a litigation trust attempting to recover additional funds alternatively an investor could elect to reduce his or her claim against x to the nominal sum of dollar_figure in cash to be paid outside the bankruptcy we agree with your conclusion that for those investors who agreed to accept stock and participation in the litigation trust there will be no deduction until the litigation is resolved it is possible for investors or creditors to realize and recognize a loss or bad_debt deduction at the time they receive stock in a taxable bankruptcy reorganization4 although in appropriate cases subsequent gain on the stock may be recaptured as ordinary_income see sec_1001 exchange of property revrul_68_523 1968_2_cb_82 120_f2d_517 9th cir property received in partial satisfaction of debt sec_108 ordinary_income recapture however this is only true if in the case of a loss deduction there has been a closed and completed transaction or in the case of a bad_debt deduction the remaining debt is worthless in the present case if the taxpayer is viewed as owning the equipment there has been no closed and completed transaction for purposes of sec_165 because the taxpayer is still seeking additional reimbursement for the loss sec_1_165-1 similarly if the transaction is recast as a lending transaction the prospect of recovery prevents any deduction because the debt is not totally worthless for purposes of sec_166 sec_1_166-5 with respect to those investors who elected to receive dollar_figure in complete satisfaction of their claims we agree with your conclusion that a deduction would be available at the latest in the year they receive the dollar_figure if the taxpayer is viewed as having owned the equipment then the equipment has effectively been sold for dollar_figure as noted above the resulting loss would be a capital_loss if the transaction is recast as a secured lending we assume that even when the transactions are recast the investors are not subject_to non- recognition treatment under the corporate_reorganization provisions we agree with your conclusion that the amount of any loss would be reduced by any prior depreciation taken on the property posts-128556-02 generally a bad_debt deduction is allowable only when the debt becomes totally worthless however if a claim is reduced to a nominal amount and the remainder discharged in bankruptcy the claim to the discharged portion is rendered wholly worthless minneapolis s p s s m r co v united_states ct_cl revrul_71_577 1971_2_cb_129 as a nonbusiness_bad_debt the resulting deduction would be a short-term_capital_loss under sec_166 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
